Filed 11/17/21 P. v. Medrano CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081667
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. BF159394A)
                    v.

 MICHAEL CHALILLO MEDRANO,                                                                OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Kenneth C.
Twisselman II, Judge.

         Solomon Wollack, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Carlos A. Martinez and Caely E.
Fallini, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-



         *Before Franson, Acting P. J., Peña, J. and Snauffer, J.
       In People v. Rodriguez (Feb. 25, 2020, F074250) (nonpub. opn.) (Rodriguez), this
court affirmed a judgment of conviction against Michael Chalillo Medrano (defendant)
for his role in a murder. However, based on the postsentencing enactment of Senate Bill
No. 620 (2017–2018 Reg. Sess.) (Senate Bill 620), which gave trial courts discretion to
strike firearm enhancements, the matter was conditionally remanded for further
proceedings. Defendant now challenges the trial court’s decision to impose applicable
enhancements under Penal Code section 12022.53 (all further statutory references are to
the Penal Code). Finding no error, we affirm the judgment.
                  FACTUAL AND PROCEDURAL BACKGROUND
       A jury convicted defendant of premeditated murder (§§ 187, 189, subd. (a))
involving the special circumstances of lying in wait and killing someone to further the
activities of the criminal street gang (§ 190.2, subd. (a)(15), (22)). The evidence showed
defendant used a firearm and shot the victim six times at close range, including twice in
the head. Accordingly, the jury made true findings on gun enhancement allegations
pleaded pursuant to section 12022.53, subdivisions (d) and (e)(1). Defendant was also
convicted of carrying a loaded firearm as an active gang member (§ 25850, subd. (c)(3));
active participation in a criminal street gang (§ 186.22, subd. (a)); and conspiracy to
commit murder (§§ 182, subd. (a)(1), 187).
       In August 2016, the trial court imposed a statutorily mandated sentence for the
murder count of life in prison without the possibility of parole (LWOP) and 25 years to
life for the related firearm enhancement. The punishment imposed for other counts and
enhancements was stayed pursuant to section 654.
       In January 2018, while an appeal of the judgment was pending, section 12022.53
was amended by the enactment of Senate Bill 620. (Stats. 2017, ch. 682, § 2.) As a
result, trial courts may, “in the interest of justice pursuant to Section 1385 and at the time
of sentencing, strike or dismiss [a firearm] enhancement otherwise required to be
imposed ….” (§ 12022.53, subd. (h).) In Rodriguez, this court determined Senate Bill

                                              2.
620 applied retroactively to defendant’s case and ordered a conditional remand limited to
issues regarding the firearm enhancements. The trial court was instructed to “determine
whether any such enhancements should be stricken in accordance with sections 1385,
subdivision (b), and 12022.53, subdivision (h).”
       On August 14, 2020, the trial court conducted a resentencing hearing. The court
acknowledged its receipt and review of an updated probation report, which noted
defendant’s posttrial disciplinary issues in prison. 1 The court also accepted defense
counsel’s verbal representation that defendant had received seven certificates for
participating in two “positive programs” while incarcerated.
       Defense counsel argued for dismissal of the gun enhancements in light of the fact
defendant must serve LWOP. The attorney claimed the enhancements have “no real
value in either deterring or punishing [his] client.” Before hearing from the prosecutor,
the trial court interjected to “go over some of the law that helps guide me in exercising
my discretion.”
       The trial court began by discussing People v. S.M. (2017) 9 Cal.App.5th 210,
which it correctly described as being instructive regarding the “standard for appellate
review of a decision to dismiss charges or allegations in the furtherance of justice.” The
trial court quoted extensively from page 218 of the opinion, and it later recited this
excerpt from page 220:

       “‘In considering whether the furtherance of justice is served by dismissal
       under Section 1385, no weight should be accorded factors extrinsic to the
       scheme, such as court congestion or the bare antipathy to the consequences
       for any given defendant. Instead, preponderant weight must be accorded to
       factors intrinsic to the scheme, such as the nature and circumstances of the
       defendant’s present felonies and prior serious and/or violent felony


       1Defendant was reportedly placed in the Administrative Segregation Unit on two
occasions, first “for an incident that occurred on October 28, 2018, involving the commission of
battery on an inmate with a weapon,” and subsequently because of “an incident regarding an
inmate manufactured weapon on April 22, 2020.”


                                               3.
       convictions, and the particulars of his background, character, and
       prospects.’”
       The trial court also cited People v. Solis (2015) 232 Cal.App.4th 1108 (Solis),
which involved, among other issues, the denial of an appellant’s “Romero motion to
dismiss two of his three prior strike convictions.” (Id. at p. 1124, referencing People v.
Superior Court (Romero) (1996) 13 Cal.4th 497.) While commenting on Solis, the trial
court said, “That Court discusses, at Page 1124, the Romero decision and basically a
similar discussion about the factors that the Court should consider in exercising its
discretion under Romero, under [People v. Williams (1998) 17 Cal.4th 148], with those
cases as guides. But, essentially, when the Court decides to strike a prior conviction the
Court is looking for a circumstance where no reasonable minds could differ as to the
appropriate striking of that prior conviction.” (Italics added.)
       Defendant’s current appeal focuses on the language italicized above. Because the
judge used the word “Court” in reference to both the Solis trial court and appellate court,
the italicized statement is ambiguous and arguably incorrect. What the Solis opinion
actually says is, “When the factors cited in Williams, supra, 17 Cal.4th 148 ‘manifestly
support the striking of a prior conviction and no reasonable minds could differ[,] the
failure to strike would constitute an abuse of discretion.’” (Solis, at p. 1124, quoting
People v. Carmony (2004) 33 Cal.4th 367, 378.)
       Next, the trial court cited and partially quoted rule 4.428(b) of the California Rules
of Court: “‘In determining whether to strike the entire enhancement or only the
punishment for the enhancement[,] the court may consider the effect that striking the
enhancement would have on the status of the crime as a strike, the accurate reflection of
the defendant’s criminal conduct on his or her record, the effect it may have on the award
of custody credits, and any other relevant consideration.’”
       Following additional argument by both parties, the trial court briefly took the
matter under submission before imposing a sentence identical to the one pronounced in



                                             4.
2016. In prefacing remarks, the court explained its discretionary choices were based on
defendant’s criminal history (which reflected “an ongoing pattern of criminality”); the
circumstances of the current offenses; “all of the different factors [it had] discussed from
the case law”; “and both the rights of the defendant as well as the interests of society.”
The court continued: “I am trying to consider what would a reasonable Judge do, a
hypothetical reasonable Judge. Because that’s part of the thought process, is this
reasonable. Would reasonable Judges agree that this is the appropriate and just decision.”
       “[W]ith that all in mind,” the trial court found there were “no circumstances in
mitigation” and multiple circumstances in aggravation. After further accounting for
defendant’s “post-sentence conduct,” and “making many of the same findings that [it] did
at the first sentencing,” the judge concluded “it would not be in the interest of justice to
strike the firearm enhancement[s].” Defendant later filed a timely notice of appeal.
                                       DISCUSSION
       Defendant “does not dispute that the trial court understood the various factors
which were relevant to its determination.” Defendant argues “[t]he problem is that it
considered the right factors, but under the wrong legal standard.” Focusing on the trial
court’s remark about the Solis opinion, defendant claims the court acted “under the
mistaken belief that it could not dismiss the enhancements except ‘where no reasonable
minds’ would disagree with the dismissal.” The remedy sought for this alleged error is
another remand “so that the trial court may reconsider” defendant’s request to strike the
gun enhancements. We disagree with the assertion of error and conclude such relief is
unwarranted.
I.     Standard of Review
       “‘“A court’s discretionary decision to dismiss or to strike a sentencing allegation
under section 1385 is” reviewable for abuse of discretion.’ [Citation.] ‘In reviewing for
abuse of discretion, we are guided by two fundamental precepts. First, “‘[t]he burden is



                                              5.
on the party attacking the sentence to clearly show that the sentencing decision was
irrational or arbitrary. [Citation.] In the absence of such a showing, the trial court is
presumed to have acted to achieve legitimate sentencing objectives, and its discretionary
determination to impose a particular sentence will not be set aside on review.’”
[Citation.] Second, a “‘decision will not be reversed merely because reasonable people
might disagree.”’” (People v. Pearson (2019) 38 Cal.App.5th 112, 116.)
       “‘“If the court’s decision is influenced by an erroneous understanding of
applicable law or reflects an unawareness of the full scope of its discretion, the court has
not properly exercised its discretion under the law.”’” (Perez v. Torres-Hernandez
(2016) 1 Cal.App.5th 389, 396; accord, People v. Downey (2000) 82 Cal.App.4th 899,
912.) When such mistakes are made, “the matter must be remanded for an informed
determination.” (Downey, at p. 912.) “‘The question of whether a trial court applied the
correct legal standard to an issue in exercising its discretion is a question of law [citation]
requiring de novo review [citation].’” (Perez, at p. 397.)
II.    Law and Analysis
       A trial court is presumed to have known and followed the applicable law. (People
v. Bradford (2010) 187 Cal.App.4th 1345, 1355; People v. Brown (2007) 147
Cal.App.4th 1213, 1229.) To refute the presumption, an appellant must show “a clear
indication to the contrary.” (People v. Fuhrman (1997) 16 Cal.4th 930, 944.) We do not
analyze stray remarks in isolation but consider instead “‘the judge’s discussion as a
whole.’” (People v. Tessman (2014) 223 Cal.App.4th 1293, 1303.) Therefore, the trial
court’s awkwardly worded paraphrasing of an excerpt from the Solis opinion does not
alone establish its misunderstanding of the applicable law.
       Defendant faults the trial court for “repeatedly fram[ing] the issue in terms of
‘reasonableness’ or lack thereof,” but we perceive no error. “Reasonableness in view of
all the circumstances is well established as the test of whether discretion has been



                                              6.
abused.” (Brochtrup v. Intep (1987) 190 Cal.App.3d 323, 329.) Hence the California
Supreme Court’s oft-quoted statement in People v. Carmony, supra, 33 Cal.4th at page
377: “[A] trial court does not abuse its discretion unless its decision is so irrational or
arbitrary that no reasonable person could agree with it.” It seems this is what the trial
court was attempting to convey in its discussion of Solis. As noted, the paraphrased
excerpt from Solis contains a direct quote from Carmony. (Solis, supra, 232 Cal.App.4th
at p. 1124.)
       Defendant argues that “[r]ather than try to divine how a hypothetical reasonable
judge might rule [citation], the trial court should have simply exercised its own
independent discretion and made what it believed to be an ‘appropriate and just
disposition’ in light of the governing case law.” The record shows the trial court did
exercise its own independent judgment. The judge stated, “I am going to be separately
exercising my discretion now in a way that I did not when I did not have it on the
enhancement under Penal Code Section 12022.53 subdivisions (d) and (e)(1). And, in
considering all the different factors, I do not find it would be in the interest of justice to
strike that firearm enhancement.”
       During the same hearing, while resentencing defendant’s accomplice, the trial
court again employed the so-called “reasonable Judge” analysis. The court stated, “I
don’t find that a reasonable Judge would find that it is in the interest of justice to strike
this firearm enhancement. And I exercise my discretion, and my decision is to not strike
it. I do not find it would be in the interest of justice.” (Italics added.) These statements
further indicate the trial court was exercising discretion based on its own assessment of
the circumstances and not pursuant to an inapplicable legal standard. Viewing the trial
court’s statements in their entirety and in full context, we conclude defendant has not
demonstrated reversible error.
                                       DISPOSITION
       The judgment is affirmed.

                                               7.